Motion Granted; Appeal Dismissed and Memorandum Opinion filed June 7, 2012.




                                         In The


                      Fourteenth Court of Appeals

                                  NO. 14-11-00885-CR




                     DANIEL GARCIA ESCALANTE, Appellant


                                            V.


                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 176th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1303094



                        MEMORANDUM OPINION

      A written request to withdraw the notice of appeal, personally signed by appellant,
has been filed with this Court. See Tex. R. App. P. 42.2. Because this court has not
issued an opinion, we grant appellant’s request.
      Accordingly, we order the appeal dismissed. We direct the Clerk of the court to
issue the mandate of the court immediately.



                                        PER CURIAM



Panel consists of Justices Boyce, Christopher and Jamison.
Do not publish — Tex. R. App. P. 47.2(b).




                                              2